DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           JOSEPH BENLOLO,
                               Appellant,

                                       v.

 SCOTT J. ISRAEL, as SHERIFF OF BROWARD COUNTY, FLORIDA,
                          Appellee.

                                 No. 4D17-3437

                                [October 4, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE-16-007337
(04).

  Peter E. Itzler of Itzler & Itzler, P.A., Fort Lauderdale, for appellant.

  Michael P. Rudd and Peter A. Diamond of Rudd & Diamond, P.A.,
Hollywood, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and CONNER, JJ., concur.

                            *           *           *

  Not final until disposition of timely filed motion for rehearing.